Citation Nr: 1018465	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  06-30 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 40 
percent for residuals of a right ulnar nerve injury with 
ulnar anesthesia, multiple tendon transplants, and scars.  

2.  Entitlement to service connection for residuals of a 
right hip injury. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1969.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (RO).  

The Veteran testified at an October 2008 travel Board 
hearing; the hearing transcript has been associated with the 
claims file.  

In a January 2009 decision, the Board affirmed the RO's 
denial of the benefits on appeal.  The Veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court or CAVC).  In January 2010, the Court granted a 
January 2010 Joint Motion for Partial Remand, stating that 
the part of the Board's decision that denied (1) an increased 
evaluation in excess of 40 percent for residuals of a right 
ulnar nerve injury with ulnar anesthesia, multiple tendon 
transplants, and scars; and (2) service connection for 
residuals of a right hip injury was remanded for compliance 
with the instructions of the Joint Motion.  The Board notes, 
with respect to the other issues addressed in the January 
2009 Board decision, that the Veteran has, pursuant to the 
January 2010 Joint Motion, abandoned his claim of entitlement 
to service connection for residuals of a pelvis injury.  The 
issue of entitlement to service connection for residuals of a 
left foot injury was remanded by the Board in January 2009, 
and remains on appeal.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA make reasonable efforts to obtain relevant records 
that the claimant has adequately identified and authorized 
the VA to obtain.  38 U.S.C.A. § 5103A (West 2002).  Further, 
in a case of records held by a Federal department or agency, 
VA shall continue their efforts to obtain these records 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  Id.  

The Court remanded the present appeal to the Board in January 
2010 for compliance with the instructions in the January 2010 
Joint Motion for Partial Remand.  The Joint Motion provides 
that remand is required based on the Board's failure to 
obtain disability benefits records from the Social Security 
Administration (SSA) and the Office of Personnel Management 
(OPM) identified by the Veteran.  The Board finds that a 
remand is necessary to comply with the instructions of the 
Joint Motion, prior to reconsideration of the appeal by the 
Board.

SSA decisions are not controlling for VA purposes, but they 
are pertinent to the adjudication of a claim for VA benefits 
and VA has a duty to assist the veteran in gathering such 
records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-
372 (1992) (concluding VA has a duty to obtain SSA records 
when it has actual notice that the veteran was receiving SSA 
benefits); See also Collier v. Derwinski, 1 Vet. App. 413 
(1991); Brown v. Derwinski, 2 Vet. App. 444 (1992).  
Additionally, the Court has held that where SSA disability 
benefits have been granted, a remand to obtain SSA records is 
required.  See Quartuccio v. Principi, 16 Vet. App. 183, 187-
88 (2002).  

Thus, the Board finds that a remand for all medical records 
held by SSA and OPM is necessary.  The RO should continue 
their efforts to obtain these records unless it is reasonably 
certain that they do not exist or that further efforts would 
be futile.

Accordingly, the case is REMANDED for the following action:

1. The RO should secure a release of 
information from the Veteran for SSA 
records and OPM records.  The RO should 
then request, from both SSA and OPM, all 
records pertinent to the Veteran's claims 
for disability benefits as well as 
medical records relied upon concerning 
that claim.  If the search for such 
records has negative results, the RO 
should notify the Veteran and place a 
statement to that effect in the Veteran's 
claims file.

2.  When the development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefit sought is not granted, the 
RO should furnish the Veteran and his 
representative with a Supplemental 
Statement of the Case, and should give 
the Veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

 
